In re: Shelton Joseph Williams applying for motion to proceed in forma pauperis and writ of rehearing. East Baton Rouge Parish.
Writ granted. The applicant is entitled to the benefit of the good time law while imprisoned on death row. The case is remanded to the district court to determine whether the warden would have granted good time to the applicant, considering his behavior if he had been imprisoned elsewhere than on death row.
SANDERS, C. J., and SUMMERS, and MARCUS, JJ., dissent from the order.